Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 02/24/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (US 2019/0150279).
Regarding Claims 1 and 8, Obata discloses a prepreg comprising a reinforcing fiber and a resin composition (Abstract). Obata discloses the reinforcing fabric may be a nonwoven fabric (para 0052). Obata discloses a metal-clad laminated board comprising an insulating layer of one or more prepregs and a metal foil attached to an outer surface of the prepreg(s) (para 0054); the metal foil may be copper (para 0057). Obata further discloses a printed wiring board comprising the metal-clad laminate (para 0061). In light of the overlap between the claimed copper clad laminate and that disclosed by Obata, it would have been obvious to one of ordinary skill in the art to use a copper clad laminate that is both disclosed by Obata and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claims 2 and 9, Obata discloses all the limitations of the present invention according to Claims 1 and 8 above. Obata further discloses the resin content of the prepreg may be 41 parts by mass relative to 100 parts by mass of the total prepreg (para 0096). Therefore, the prepreg would be 59% fiber by mass. While there is no disclosure in Obata of the fiber volume of the prepreg, 59% fiber by mass would fall within the claimed 20-85% by volume, absent evidence to the contrary.
Regarding Claims 3 and 10, Obata discloses all the limitations of the present invention according to Claims 2 and 9 above. Obata further discloses the fiber reinforcement may comprise glass fibers (para 0049).
Regarding Claims 4 and 11, Obata discloses all the limitations of the present invention according to Claims 1 and 8 above. Obata further discloses the metal-clad laminate may comprise a stack of two or more prepregs, with the metal foil bonded to the outside of the stack (para 0054). It would be obvious to use a stack of three prepregs, which would yield the structure as claimed, with two prepregs (i.e. two first insulating layers) spaced away from each other and a third prepreg sandwiched between them (i.e. the second insulating layer which is a fiber-reinforced composite). 
Regarding Claims 5 and 12, Obata discloses all the limitations of the present invention according to Claims 4 and 11 above. Obata further discloses the resin content of the prepreg may be 41 parts by mass relative to 100 parts by mass of the total prepreg (para 0096). Therefore, the prepreg would be 59% fiber by mass. While there is no disclosure in Obata of the fiber volume of the prepreg, 59% fiber by mass would fall within the claimed 20-85% by volume, absent evidence to the contrary.
Regarding Claims 6 and 13, Obata discloses all the limitations of the present invention according to Claims 1 and 8 above. Obata further discloses the resin composition comprises a thermosetting resin such as epoxy resin, bismaleimide resin, or cyanate ester resin (para 0019, 0025), and an inorganic filler such as silica (para 0041).
Regarding Claims 7 and 14, Obata discloses all the limitations of the present invention according to Claims 6 and 13 above. Obata further discloses the inorganic filler has an average particle size of 0.5 to 2.0 microns (para 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787